.^




                         OFFICE OF THE AR’ORNEY                   QENLRAL OF TCXAE
                                                       AUSTIN




                 Honorable Charloy Lookhut
                 Stat0 Treaauru
                 Aurtln, Texas
                 Dear Sir:




._ . . .,                  :w0 w0        in rwm~*~or
                 opiliionupon   tlia    iollwln& qu*


                      reatsd:in.Natf'o
                      mold br the Uni
                                                                            tad Civil ‘Statute8
                                                                           l duty     or   investing




                                                                 ouund Dollarr



                      bond8   l8 u e     8u th o r lr a d fo r   invr mtmo nt   o f th e
                      Pamnont          School JUIM.~
                               olaam of meourltiea autborlroa for intmmtmont of
                           ?i!ho
                 perrrmnentpublic irea school fund8 16 ioUnd i?~Artiola 9669 Or
                 Vunoa*r Annotated Civil Statutes which reads as follows:
  .




      Eonoabla Gharloy bokhart, Pago 8


                   ‘Tbm State Board Cc Bducation la 6utborlred
            end &owarod      to lovaat~ the parmanont pub110
            .frao 6obool fund6 of tba Stats in bonds or the
            Unltad States      tha Bt6tm of Texea, or any ooun’ty
            ~haraor , and ha indapandsnt     or oomon school
            dlatrlota,   road precincts,.dralnage,lrrIgatIon,
            nevl ation and laraa diatrlot6      in this state,
            and f ho bonds of inoorpordtedoltlea       and towns,
            ga;bll      tiona and pledges oC the University       ot
                   .* f&deraoorlng     ours)

                    The National   Defense Bondo a5 to which you inquire
      are l dlraot     oblig6tlon   oi thm United Statma Oovarnment,  and,
      therefore,     lq our oplnlon luoh.bonda undar the authority    of
        Art&o10 9669     legally bo pmroheaed em ti intrartment for
  ; ..-.*a9 .+=Jw*,  "ir.aJompwry  ?Qilaed     :            ',.
                                                              ;. 1,             ..

                  Talimtlugthat 'ho ip~olug r8tlar4otorllyamwar
      y o u r iu q u lr 7,%a   lo

                                                      Youra vary truly
                                                          ,"
      APPlfOVlt~ JVLY‘lB';
                         'l?il'.'             ATTd&Fi     Cl!Nl%ALOF T&AS.   "- '
. .                                      .
      /a/   Orormr Sallua
      FIRST ASSISTABT
      ATTO8mlY
      ..,,     fxmnut
      6, rod




      AIppR[)*ID~OpfMO8
                      COIlMI%‘l’B8
                               n 8.t.8. CHAf-